Case: 6:19-cv-00114-REW Doc #: 1-1 Filed: 05/03/19 Page: 1 of 9 - Page ID#: 9




                    EXHIBIT A
Case: 6:19-cv-00114-REW Doc #: 1-1 Filed: 05/03/19 Page: 2 of 9 - Page ID#: 10




                                                                                      PLAINTIFF



 Vs.                                     COMPLAINT




 LO\\lE'S COMPANIES, INC.

 Serve: Kentucky Secretary of State
        Summons Branch
        700 Capital A venue
        Suite 86
        Frank fort, K Y 4060 I

       Secretary of State to Serve:
       Corporation Service Company
       2626 Glenwood A venue, Suite 550
       Raleigh, NC 27608


 And

TERESA JOI fNSON
llazard Lowe's, Store #1819
81 Commerce Drive
I Iazard, KY 4 I 701


       Comes the Plaintiff. Sharon Clark, by and through counsel, and for her claims and causes

of action against the Defendants, Lowe's Companies, Inc. and Teresa Johnson, states as follows:

                                   JURISDICTION AND VENUE

       1.     Plaintiff: Sharon Clark, is and was at all times relevant herein, a resident of 130

Clark Road, Cumberland, KY 40823.




                                                1
Case: 6:19-cv-00114-REW Doc #: 1-1 Filed: 05/03/19 Page: 3 of 9 - Page ID#: 11



         2.     Defendant, Lowe's Companies, Inc., is and v....as at all times relevant herein, a

North Carolina corporation doing business in the Commonwealth of Kentucky with its principal

o !lice located at 1000 T"0\ve' s Blvd., Mooresville, North Carolina 2811 7-8 520, and whose

process agent is Corporation Service Company, 2626 Glemvood,Avcnue, Suite 550, Raleigh, NC

27608.

         3.     Upon information and belief, Defendant, Teresa Johnson, is and was at all times

relevant herein. employed as a store manager at Hazard Lowe's Store #1819, 81 Commerce

Drive. Hazard. K Y 41701.

         4.     That all acts complained of herein occurred in Hazard, Perry County, Kentucky,

and the damages arc in excess    or the jurisdictional limits of this Court and the diversity
jurisdictional Iimi ts of the United States District Court.

                                                  COUNT I

                  NEGLIGENCE OF DEFENDANT, LO\VE'S COMPANIES INC.

         5.     Plaintiff. Sharon Clark, adopts and reiterates each and every previous allegation

as set forth herein and incorporates the same by reference.

         6.     On or about the 20111 day of August, 2018, Sharon Clark, was a patron and

business invitee of the Lowe's of Hazard, Store# 1819, during regular business hours for retail

customers.

         7.     That while shopping, PlaintitT Sharon Clark fell due to a dangerous condition

existing in and around the outdoor displays, specitlcally a low barrier that was unlikely to be

observed by invitees.




                                                   2
Case: 6:19-cv-00114-REW Doc #: 1-1 Filed: 05/03/19 Page: 4 of 9 - Page ID#: 12



        8       Oetendant Lowe's Companies, Inc. and/or its agents, servants, employees or

representatives had a duty to maintain the premises and surrounding area of Hazard Lowe's,

Store# 1819 in Hazard. Perry County, Kentucky, in a reasonably safe condition for invitees.

        9.      Defendant, Lowe's Companies, Inc., and/or its ag-ents. servants, employees or

representatives negligently violated their duty to Plaintiti Sharon Clark , in that a dangerous

condition existed at or around Lowes Store# 1819 in Hazard, Perry County, Kentucky, such that

it created a fall hazard in an area where Lowe's Companies, Inc. knew or should have known

that patrons, invitees of the store, would traverse, and did not make sate the condition of the

premises by repairing, \Vaming or removing of the dangerous condition.

        10.     Defendant, Lowe's Companies, Inc., and/or its agents, servants, employees or

reprcsentati ves knew or should have known that invitees traversing the area in which the

dangerous condition \Vas located would be unlikely to observe the dangerous condition and

vmuld likely be injured.

        II.    Defendant, Lowe's Companies, Inc. and/or its agents, servants, employees or

representatives failed to adequately mark the dangerous area, to adequately post a warning

concerning the dangerous area, or to adequately inform invitees of the presence of the dangerous

area.

        12.    Defendant, Lowe's Companies, Inc., employed incompetent, inexperienced,

unskilled or careless employees and/or agents, and/or failed to exercise proper supervision of

said employees and/or agents in maintaining the said area in a proper, safe condition, causing

serious injuries to the Plaintil{ Sharon Clark, as herein alleged.

        13.    That as a direct and proximate result ofthe negligence ofDefendant, Lowe's

Companies, Inc., and/or its agents, servants, employees or representatives, Plaintiff: Sharon



                                                  3
Case: 6:19-cv-00114-REW Doc #: 1-1 Filed: 05/03/19 Page: 5 of 9 - Page ID#: 13



Clark. has suffered serious bodily injury and because of such serious bodily injury sustained by

Plaintiff, Plaintiff Sharon Clark, has been caused to suffer pain, suffering, mental anguish and

inconvenience and will continue to suffer such pain, suffering, mental anguish and

inconvenience in the future.

          14.     That as a direct and proximate result of the negligence of Defendant. Lowe's

Companies. Inc., and/or its agents, servants, employees or representatives,   Plaintitl~   Sharon

Clark, has incurred and will incur in the future, medical expenses and physician expenses.

         15.      That as a direct and proximate result of the negligence of Defendant, Lowe's

Companies, Inc .. and/or its agents, servants. employees or representatives, Plaintiff, Sharon

Clark, has been caused to suffer lost wages and a pennanent impairment of her ability to earn

money.

         16.      That as a direct and proximate result of the neg! igencc of Defendant, Lowe's

Companies. Inc .. and/or its agents, servants, employees or representatives, in failing to maintain

its premises at the Hazard, Kentucky store, Plaintiff, Sharon Clark, has been caused to incur

medical and physician expenses and said expenses have worked to bann        Plainti1l~   Sharon

C l<~rk' s, credit rating.

         17.      That as a direct and proximate result of the negligence of Defendant, Lowe's

Companies, Inc., and/or its agents, servants, employees or representatives,   Plaintitl~   Sharon

Clark, has been caused to suffer damages in excess of the jurisdictional limits of the United

States District Court.

                                                 COlJNT II


                             NEGLIGENCE OF DEFENDANT, TERESA JOHNSON




                                                  4
Case: 6:19-cv-00114-REW Doc #: 1-1 Filed: 05/03/19 Page: 6 of 9 - Page ID#: 14



        I&.    PlaintifL Sharon Clark, adopts and reiterates each and every previously numbered

allegation as if fully set out herein and incorporates the same by reference.

        19.    Based upon information and belief, Defendant, Teresa Johnson \Vas store manager

or Hazard Lowes, Store # 1819 on or about August 20, 2018.

       20.     As store manager of Hazard Lowe's, Store #1819, Defendant, Teresa Johnson.

had a duty to maintain the premises and surrounding area of Hazard Lowe's, Store# 1819 in

!Iazard. Kentucky. in a reasonably safe condition for invitees. and/or to supervise and manage

other Lowe's agents, servants, employees or representatives in doing so.

       21.     Defendant Teresa Johnson, negligently violated her duty to       Plaintifl~   Sharon

Clark, in that a dangerous condition existed at Hazard Lowe's, Store #1819 in Hazard, Kentucky

in an area where Defendant Teresa Johnson knew or should have known that patrons, invitees            or
the store. \Vould traverse. and did not make safe the condition of the premises by repairing or

warning of the condition.

       22.     Defendant Teresa Johnson and/or the Lowe's agents, servants, employees or

representatives that Defendant Teresa Johnson hired and/or supervised knew or should have

knovvn that invilees traversing the area in which the dangerous condition was located vvould he

unlikely to observe the dangerous condition and would likely be injured.

       23.     Defendant, Teresa Johnson and/or the Lowe's agents, servants. employees or

representatives that Defendant, Teresa Johnson hired or supervised tailed to adequately mark the

dangerous area, to adequately post a warning concerning the dangerous area, or to adequately

inf(mn invitees ofthe presence of the dangerous area.

       24.     Defendant, Teresa Johnson hired incompetent, inexperienced, unskilled or

careless employees and/or agents, and/or failed to exercise proper supervision of said employees



                                                 5
Case: 6:19-cv-00114-REW Doc #: 1-1 Filed: 05/03/19 Page: 7 of 9 - Page ID#: 15



and/or agents in maintaining the said area in a proper, safe condition, causing serious injuries to

the   Plainti11~   Sharon Clark, as herein alleged.

                    That as a direct and proximate result of the negligence of Defendant, Teresa

Johnson, and/or the Lmve's agents, servants, employees or repr€sentatives that Defendant,

Teresa Johnson hired or supervised, Plaintifl: Sharon Clark, has suffered serious bodily injury

and because of such serious bodily injury sustained by Plaintiff, Plain tifT Sharon Clark has been

caused to suffer pain, suffering, mental anguish and inconvenience and will continue to suffer

such pain, suffering, mental anguish and inconvenience in the future.

          26.       That as a direct and proximate result of the negligence of Defendant, Teresa

Johnson, and/or the Lowe's agents, servants, employees or representatives that Defendant,

Teresa Johnson hired or supervised,       Plaintitl~   Sharon Clark, has incurred and will incur in the

future, medical expenses and physician expenses.

         27.        That as a direct and proximate result of the negligence of Defendant, Lo\\'c's

Companies, Inc .. and/or its agents, servants, employees or representatives, Plaintin: Sharon

Clark. has been caused to suffer lost wages and a permanent impairment of her ability to earn

money.

         2X.        That as a direct and proximate result of the negligence of Delendant, Teresa

Johnson, and/or the Lowe's agents, servants, employees or representatives that Defendant,

Teresa Johnson hired or supervised, in failing to maintain its premises at the Hazard, Kentucky

store, Plaintiff, Sharon Clark, has been caused to incur medical and physician expenses and said

expenses have \vorked to harm Plaintiff, Sharon Clark's, credit rating.

         29.        That as a direct and proximate result of the negligence of Defendant, Teresa

Johnson, and/or the Lowe's agents, servants, employees or representatives that Defendant



                                                        6
Case: 6:19-cv-00114-REW Doc #: 1-1 Filed: 05/03/19 Page: 8 of 9 - Page ID#: 16



Teresa Johnson hired or supervised, Plaintiff, Sharon Clark, has been caused to suffer damages

in excess of the jurisdictional limits of the United States District Court.

        Wl!EREFORE. the Plaintiff, Sharon Clark, respectfully demands the following:

1.      ·rhat the Clerk of this Court issue Summons to Defcndam··Lowe's Companies, Inc. by and

through its agent for service of process, Kentucky Secretary of State, Corporation Service

Company, 2626 Glenwood Avenue, Suite 550, Raleigh, NC 27608, and direct a copy thcreoL

along with a copy of this Complaint to this Defendant.

2.      That the Clerk of this Court issue Summons to Defendant Teresa Johnson, at Hazard

Lowe's Store #1819, 81 Commerce Drive Hazard, KY 41701, and direct a copy thereoC along

with a copy ofthis Complaint to this Defendant

.1.    Judgment against the Defendant, Lowe's Companies, Inc., in favor of PlaintifT Sharon

Clark. in an amount in excess of the jurisdictional limits of this Court and the diversity

jurisdictional limits of the United States District Court said amount to be that which is

detennined as being fair and reasonable hy all the evidence, for the following elements of

damages:

       (A)     past mental and physical pain, suffering and inconvenience;

       (B)     future mental and physical pain, suffering and inconvenience;

       (C)     lost wages and permanent impaim1ent of her ability to earn money;

       (0)     future medical expenses and past medical expenses; and

       (E)     miscellaneous expenses incurred by the Plaintiff, including but not limited to

travel expenses, necessitated by the neg! igcnt acts of the Defendant.

       (F)     past and future detrimental impact on Plaintiffs credit rating




                                                  7
Case: 6:19-cv-00114-REW Doc #: 1-1 Filed: 05/03/19 Page: 9 of 9 - Page ID#: 17



4.     Judgment against Defendant, Teresa Johnson in favor of Plaintiff, Sharon Clark, in an

amount in excess of the jurisdictional limits of this Court and the diversity jurisdictional limits of

the United States District Court, said amount to be that which is determined as being fair and

reasonable by all the evidence, for the follo\ving elements of damages:

       (i\.)   past mental and physical pain, suffering and inconvenience;

       (B)     future mental and physical pain, suffering and inconvenience:

       (C)     lost wages permanent impairment of her ability to earn money;

       (D)     future medical expenses and past medical expenses; and

       (E)     miscellaneous expenses incurred by the Plaintiff, including but not limited to

travel expenses, necessitated by the negligent acts of the Defendant.

       (F)     pust and future detrimental impact on PlaintifTs credit rating

5.     Pre-judgment and post-judgment interest.

6.     Plaintiffs costs expended herein.

7.     Trial by Jury.

8.     And any and all other rei icf to which PIa inti tT may be entitled.

                                       JOHNSON LAW FIRM, P.S.C.
                                       P. 0. BOX 1517
                                       PIKEVILLE, KY 41501
                                       TELEPHONE: (606) 437-4488


                        BY:
                                       __._/'""
                                            ..
                                                      ,-;;:.£//)'
                                                 j_ .. ~
                                                           .-;

                                                 //-.· --/""~r.
                                           ·-?C----           r· -- 1
                                                                  //'
                                                                 ..
                                                                      i

                                                                          1.
                                                                           ·_/
                                                                               ~-
                                                                                 7.---:_. -,. ·,·.
                                                                                    /--------


                                                                                         -....
                                                                                                 . . .__
                                                                                                       ~
                                                                                             --..-..........._
                                                                                                                       ·
                                                                                                                 -~-~-~-'

                                       WILLIAN)'{. JOHMSON
                                       BRITTN~Y N. SCHAEFFER




                                                           8
